

115 S392 RS: 400 Years of African-American History Commission Act
U.S. Senate
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 81115th CONGRESS1st SessionS. 392[Report No. 115–63]IN THE SENATE OF THE UNITED STATESFebruary 15, 2017Mr. Kaine (for himself, Mr. Warner, Mr. Booker, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 16, 2017Reported by Ms. Murkowski, without amendmentA BILLTo establish the 400 Years of African-American History Commission, and for other purposes.
	
 1.Short titleThis Act may be cited as the 400 Years of African-American History Commission Act.
 2.DefinitionsIn this Act: (1)CommemorationThe term commemoration means the commemoration of the 400th anniversary of the arrival of Africans in the English colonies, at Point Comfort, Virginia, in 1619.
 (2)CommissionThe term Commission means the 400 Years of African-American History Commission established by section 3(a).
 (3)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Establishment
			(a)In
 generalThere is established a commission, to be known as the 400 Years of African-American History Commission.
			(b)Membership
 (1)CompositionThe Commission shall be composed of 15 members, of whom— (A)3 members shall be appointed by the Secretary, after considering the recommendations of Governors of States, including the Governor of Virginia;
 (B)6 members shall be appointed by the Secretary, after considering the recommendations of civil rights organizations and historical organizations;
 (C)1 member shall be an employee of the National Park Service having experience relating to the historical and cultural resources related to the commemoration, to be appointed by the Secretary;
 (D)2 members shall be appointed by the Secretary, after considering the recommendations of the Secretary of the Smithsonian Institution; and
 (E)3 members shall be individuals who have an interest in, support for, and expertise appropriate to the commemoration, to be appointed by the Secretary, after considering the recommendations of Members of Congress.
					(2)Time of
 appointmentEach appointment of an initial member of the Commission shall be made before the expiration of the 120-day period beginning on the date of enactment of this Act.
				(3)Term;
		vacancies
 (A)TermA member of the Commission shall be appointed for the life of the Commission.
					(B)Vacancies
						(i)In
 generalA vacancy on the Commission shall be filled in the same manner in which the original appointment was made.
						(ii)Partial
 termA member appointed to fill a vacancy on the Commission shall serve for the remainder of the term for which the predecessor of the member was appointed.
						(C)Continuation of
 membershipIf a member of the Commission was appointed to the Commission as an employee of the National Park Service, and ceases to be an employee of the National Park Service, that member may continue to serve on the Commission for not longer than the 30-day period beginning on the date on which that member ceases to be an employee of the National Park Service.
 (c)DutiesThe Commission shall—
 (1)plan, develop, and carry out programs and activities throughout the United States—
 (A)appropriate for the commemoration; (B)to recognize and highlight the resilience and contributions of African-Americans since 1619;
 (C)to acknowledge the impact that slavery and laws that enforced racial discrimination had on the United States; and
 (D)to educate the public about— (i)the arrival of Africans in the United States; and
 (ii)the contributions of African-Americans to the United States; (2)encourage civic, patriotic, historical, educational, artistic, religious, economic, and other organizations throughout the United States to organize and participate in anniversary activities to expand understanding and appreciation of—
 (A)the significance of the arrival of Africans in the United States; and
 (B)the contributions of African-Americans to the United States; (3)provide technical assistance to States, localities, and nonprofit organizations to further the commemoration;
 (4)coordinate and facilitate for the public scholarly research on, publication about, and interpretation of—
 (A)the arrival of Africans in the United States; and (B)the contributions of African-Americans to the United States;
 (5)ensure that the commemoration provides a lasting legacy and long-term public benefit by assisting in the development of appropriate programs; and
 (6)help ensure that the observances of the commemoration are inclusive and appropriately recognize the experiences and heritage of all individuals present at the arrival of Africans in the United States.
				4.Commission
		meetings
			(a)Initial
 meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission.
 (b)MeetingsThe Commission shall meet—
 (1)at least 3 times each year; or
 (2)at the call of the Chairperson or the majority of the members of the Commission.
 (c)QuorumA majority of the voting members shall constitute a quorum, but a lesser number may hold meetings.
			(d)Chairperson and
		vice chairperson
 (1)ElectionThe Commission shall elect the Chairperson and the Vice Chairperson of the Commission on an annual basis.
				(2)Absence of the
 chairpersonThe Vice Chairperson shall serve as the Chairperson in the absence of the Chairperson.
 (e)VotingThe Commission shall act only on an affirmative vote of a majority of the members of the Commission.
			5.Commission
		powers
 (a)GiftsThe Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money or other property for aiding or facilitating the work of the Commission.
			(b)Appointment of
 advisory committeesThe Commission may appoint such advisory committees as the Commission determines to be necessary to carry out this Act.
			(c)Authorization
 of actionThe Commission may authorize any member or employee of the Commission to take any action that the Commission is authorized to take under this Act.
			(d)Procurement
				(1)In
 generalThe Commission may procure supplies, services, and property, and make or enter into contracts, leases, or other legal agreements, to carry out this Act (except that a contract, lease, or other legal agreement made or entered into by the Commission shall not extend beyond the date of termination of the Commission).
 (2)LimitationThe Commission may not purchase real property.
				(e)Postal
 servicesThe Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.
			(f)Grants and
 technical assistanceThe Commission may— (1)provide grants in amounts not to exceed $20,000 per grant to communities and nonprofit organizations for use in developing programs to assist in the commemoration;
 (2)provide grants to research and scholarly organizations to research, publish, or distribute information relating to the arrival of Africans in the United States; and
 (3)provide technical assistance to States, localities, and nonprofit organizations to further the commemoration.
				6.Commission
		personnel matters
			(a)Compensation of
		members
				(1)In
 generalExcept as provided in paragraph (2), a member of the Commission shall serve without compensation.
				(2)Federal
 employeesA member of the Commission who is an officer or employee of the Federal Government shall serve without compensation other than the compensation received for the services of the member as an officer or employee of the Federal Government.
				(b)Travel
 expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission.
			(c)Director and
		staff
				(1)In
 generalThe Chairperson of the Commission may, without regard to the civil service laws (including regulations), nominate an executive director to enable the Commission to perform the duties of the Commission.
				(2)Confirmation of
 executive directorThe employment of an executive director shall be subject to confirmation by the Commission.
				(d)Compensation
				(1)In
 generalExcept as provided in paragraph (2), the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.
				(2)Maximum rate of
 payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.
				(e)Detail of
		government employees
				(1)Federal
		employees
 (A)DetailAt the request of the Commission, the head of any Federal agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of the agency to the Commission to assist the Commission in carrying out the duties of the Commission under this Act.
					(B)Civil service
 statusThe detail of an employee under subparagraph (A) shall be without interruption or loss of civil service status or privilege.
					(2)State
 employeesThe Commission may— (A)accept the services of personnel detailed from the State; and
 (B)reimburse the State for services of detailed personnel.
					(f)Procurement of
 temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
			(g)Volunteer and
 uncompensated servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use such voluntary and uncompensated services as the Commission determines to be necessary.
			(h)Support
		services
				(1)In
 generalThe Secretary shall provide to the Commission, on a reimbursable basis, such administrative support services as the Commission may request.
 (2)ReimbursementAny reimbursement under this paragraph shall be credited to the appropriation, fund, or account used for paying the amounts reimbursed.
				(i)No effect on
 authorityNothing in this section supersedes the authority of the National Park Service with respect to the commemoration.
			7.Plans;
		reports
			(a)Strategic
 planThe Commission shall prepare a strategic plan for the activities of the Commission carried out under this Act.
			(b)Final
 reportNot later than July 1, 2020, the Commission shall complete and submit to Congress a final report that contains—
 (1)a summary of the activities of the Commission;
 (2)a final accounting of funds received and expended by the Commission; and
 (3)the findings and recommendations of the Commission.
				8.Authorization of
		appropriations
			(a)In
 generalThere are authorized to be appropriated to the Commission such sums as are necessary to carry out this Act.
 (b)AvailabilityAmounts made available under subsection (a) shall remain available until July 1, 2020.
			9.Termination of
		Commission
			(a)Date of
 terminationThe Commission shall terminate on July 1, 2020.
			(b)Transfer of
 documents and materialsBefore the date of termination specified in subsection (a), the Commission shall transfer all documents and materials of the Commission to the National Archives or another appropriate Federal entity.May 16, 2017Reported without amendment